976 So. 2d 719 (2008)
ENTERPRISE LEASING CO. OF NEW ORLEANS
v.
Michael CURTIS, in His Capacity as Director of the Livingston Parish School Board, Sales Tax Division.
No. 2007-C-2320.
Supreme Court of Louisiana.
February 1, 2008.
In re Enterprise Leasing Co. of New Orleans;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Livingston, 21st Judicial District Court Div. C, No. 107,081; to the Court of Appeal, First Circuit, No. 2007 CA 0354.
Denied.
CALOGERO, C.J., would grant on the issue of attorney fees.
VICTORY, J., would grant on the issue of attorney fees.